Citation Nr: 0209560
Decision Date: 08/09/02	Archive Date: 11/06/02

Citation Nr: 0209560	
Decision Date: 08/09/02    Archive Date: 08/21/02	

DOCKET NO.  91-48 872	)	DATE AUG 09, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a stomach ulcer as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for the loss of use of a creative organ, claimed as sexual dysfunction and impotence, as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for depression, as 
secondary to a service-connected lumbar spine disability.

4.  Entitlement to an increased rating for postoperative 
residuals of a lumbar disc bulge, currently evaluated as 
40 percent disabling. 

5.  Entitlement to an extension of a temporary total rating beyond January 31, 1987, pursuant to 38 C.F.R. § 4.30, for convalescence following surgery on December 10, 1986.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1982 to May 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


ORDER TO VACATE

On September 10, 1999, the Board issued a decision which 
denied the veteran's claims for service connection for 
stomach ulcer, loss of use of a creative organ, and 
depression, all as secondary to a service-connected lumbar 
spine disability, denied an increased evaluation for 
postoperative residuals of a lumbar disc bulge, denied an 
extension of a temporary total rating beyond January 31, 
1987, for convalescence following surgery on December 10, 
1986, and remanded the claim for a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities.

The Board may vacate an appellate decision where a veteran is 
denied due process of law.  38 U.S.C.A. § 7104(a) (West 1991 
& Supp. 2001); 38 C.F.R. § 20.904 (2001).  The veteran has 
requested a hearing before a member of the Board and notice 
to him regarding the hearing was misdirected.  Failure to 
afford the veteran the opportunity for a personal hearing 
before a member of the Board constitutes a denial of due 
process of law.  Id.  Accordingly, the September 10, 1999, 
decision of the Board must be vacated, with respect to the 
issues denied therein, and a new decision will be entered as 
if the September 1999 decision by the Board had never been 
issued.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This vacate decision 
does not constitute a decision of the Board on the merits of 
your appeal.





Citation Nr: 9925779
Decision Date: 03/21/00	Archive Date: 09/08/00

DOCKET NO. 91-48 872               DATE MAR 21, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

ORDER

The following corrections are made in a decision issued by the
Board in this case on September 10, 1999:

Add the following sentence to the top of page 28: "An increased
evaluation for a disability of the lumbar spine is denied."

C. P. RUSSELL 
Member, Board of Veterans' Appeals





Citation Nr: 9925779  
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.       )    DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches as 
secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for stomach ulcer as 
secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for loss of use of 
creative organ, claimed as sexual dysfunction and impotence, 
as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for depression, as 
secondary to a service-connected lumbar spine disability.

5.  Entitlement to an increased evaluation for postoperative 
residuals of a lumbar disc bulge, currently rated 40 percent 
disabling.

6.  Entitlement to an extension of a temporary total rating 
beyond January 31, 1987, pursuant to 38 C.F.R. § 4.30, for 
convalescence following surgery on December 10, 1986.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1982 to May 1983.  
This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to secondary 
service connection for chronic headaches, a stomach ulcer, 
loss of use of creative organ, and depression; entitlement to 
an increased evaluation for a lumbar spine disability, in 
excess of the currently assigned 40 percent rating; and 
entitlement to an extension of convalescent benefits beyond 
January 31, 1987, based on hospitalization in December 1986.

This case has been previously remanded to the RO on three 
occasions for further development in August 1992, January 
1997, January 1998; the case was remanded a fourth time in 
January 1999 at the appellant's request for scheduling of a 
personal hearing before a traveling member of the Board.  The 
requested development was accomplished, the appellant 
presented testimony at a personal hearing before the 
undersigned Member of the Board in June 1999, and the case is 
now properly before the Board for appellate review and 
resolution on the merits.

The Board regrettably finds that the issue of entitlement to 
a total rating based on individual unemployability (TRIU) 
must again be remanded to the RO.  In the Board's August 1992 
Remand the RO was directed to adjudicate this issue.  
Subsequently, the RO denied a TRIU by rating decision dated 
February 1995; and the appellant's representative by VA Form 
1-646, dated June 1995, submitted written notice of 
disagreement.  However, as the appellant has never been 
provided a Statement of the Case or Supplemental Statement of 
the Case as to this issue, the Board must again remand this 
issue for that purpose.


FINDINGS OF FACT

1.  There is some evidence of the presence of persistent 
headache during service.

2.  There is evidence of continuity of headache since 
service.

3.  Medical evidence shows that the appellant's current 
diagnosed muscle contraction headache is causally related to 
the appellant's prior service, or his service-connected 
lumbar spine disability.

4.  There is no competent medical evidence of current 
diagnosis of either stomach ulcer or depression.  

5.  There is no competent medical evidence of a link between 
the appellant's currently diagnosed male erectile disorder 
and his prior service, or his service-connected lumbar spine 
disability.

6.  There is no competent medical evidence of a link between 
any current loss of use of creative organ and the appellant's 
service connected lumbar spine disability.

7.  Clinical findings associated with the veteran's service- 
connected postoperative residuals of a lumbar disc bulge 
include upright stance, slow gait and guarded trunk 
movements; tenderness in musculature of lumbar region and 
buttocks; and limited range of motion.  Clinical neurological 
examination was essentially normal with some slight sensory 
loss but no clinical evidence of serious nerve root injury.

8.  On December 8, 1986, the appellant was admitted to a 
private hospital and on December 10, 1986, underwent surgery 
of the lumbar spine.  Thereafter, a temporary total 
evaluation was assigned under 38 C.F.R. § 4.30 for the period 
of December 8, 1986 through January 31, 1987, based on 
surgical treatment requiring convalescence.

9.  There is no medical evidence that as of February 1, 1987, 
the veteran had any severe post-operative residuals from the 
December 1986 surgery or required confinement to his house or 
the use of a wheelchair or crutches.  


CONCLUSIONS OF LAW

1.  A headache disorder, currently diagnosed as muscle 
contraction headaches was incurred in active service or is 
causally related to the appellant's service connected lumbar 
spine disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.310 (1998).

2.  The appellant has not submitted evidence of well grounded 
claims for secondary service connection for stomach ulcer, 
loss of use of creative organ (claimed as sexual dysfunction 
and impotence) and depression. 38 U.S.C.A. § 5107(a) (West 
1991).

3.  An evaluation in excess of 40 percent is not warranted 
for the veteran's service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1154, 7104 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292-5295 (1998).

4.  The criteria for an extension of a temporary 100 percent 
rating beyond January 31, 1987, pursuant to 38 C.F.R. § 4.30, 
for convalescence following surgery on December 10, 1986, 
have not been met.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

As noted in the Introduction above, the appellant had active 
service from June 1982 to May 1983.  The service medical 
records were never obtained in this case.  However, a medical 
summary, dated June 1983, and signed by the Commandant of the 
United States Marine Corps, was provided as to the 
appellant's original back injury and subsequent medical care 
provided in service.  This medical summary stated that he 
initially injured his back in June 1982 during recruit 
training.  Following a lumbar myelography in August 1982, he 
was noted to have a symmetrical bulge of the L4-5 disc; he 
also complained of increased back and hip pain and headache 
following the myelogram.  This persisted over time but did 
improve.  However, his condition then worsened and in 
November 1982, he underwent a partial hemilaminectomy and 
diskectomy.  Postoperatively, he improved until he was 
essentially asymptomatic in January 1983.  However, shortly 
thereafter he had a resumption of left sciatic pain with 
intermittent low back pain.  Thus, a service medical board in 
March 1983, determined that his condition was not expected to 
improve in the near future and he was not physically 
qualified for continued service; the diagnosis was low grade, 
intermittent left nerve root irritation.  A Physical 
Evaluation Board in May 1983, also determined that the 
appellant was not physically qualified for continued service 
and directed that he be separated.  The appellant was 
subsequently discharged in May 1983.

Thereafter the appellant filed a claim in July 1983 for 
entitlement to service connection for residuals of ruptured 
disc of the lumbar spine.

VA examination report dated November 1983, noted complaints 
of low back pain radiating into left hip and leg with some 
restriction of motion, and throbbing headache.  Physical 
examination revealed some limitation of motion in the lumbar 
spine, a little muscle spasm and some superficial tenderness 
in the lumbar area.  There was a distinct sensory loss to 
pinprick on the outer aspect of the left leg.  The diagnostic 
impression was sensory patter compatible with S1 nerve root 
compression.

By rating decision of April 1984, the RO awarded service 
connection for post-operative status, laminectomy, with 
excision of herniated disk, with residual neuritis (L4-5 - 
L5-S1) and assigned a 20 percent disability evaluation.

VA neurological examination report dated March 1985, noted 
complaints of continued back and leg pain, greater on the 
left as well as pain in the testicles.  He also complained of 
a feeling of a tight band about his head.  Physical 
examination revealed paravertebral lumbar muscle spasm.  
Lumbar flexion was recorded at 60 degrees with normal 
segmentation.  Straight leg raises to 30 degrees caused 
bilateral hip pain.  Some muscle weakness and sensory loss 
was noted on the left.  X-rays of the lumbar spine revealed 
no specific changes.  EMG and nerve conduction studies were 
interpreted as normal.  The diagnostic impression was post 
disc syndrome with no further neurosurgery indicated.  

Thereafter, by rating decision dated April 1985, the RO 
increased the appellant's disability evaluation for "status 
postoperative laminectomy L4-L5-L4-S1 with excision of a 
herniated disc and residual neuritis and narrowing of L5-S1 
interspaces" from 20 to 40 percent disabling, effective from 
March 1985.

The appellant continued to seek medical treatment for 
complaint of constant low back and leg pain.  He was admitted 
to a private medical facility, Doctors Hospital of Jefferson, 
on December 8, 1986, for severe low back pain with bilateral 
leg pain, worse on the left.  He was found to have a left 
large ruptured L4-5 disc and a bulging L5-S1 disc.  Report of 
patient history and physical examination at admission also 
noted complaint of a constant dull throbbing pain over the 
right lateral aspect of his head.  The hospital discharge 
summary report completed by his private physician, John D. 
Jackson, M.D., indicated that the appellant underwent 
bilateral L4-5 and L5-S1 diskectomy, posterior lumbar 
interbody fusion with three implants of bone and bone dust 
impacted into the disc space at L4-5 and two implants of bone 
and bone crumbs impacted into the disc space at L5-S1 and 
posterior wire stabilization of L4-S1.  He was discharged on 
December 18, 1986, to be followed on an outpatient basis.  At 
discharge, he reported relief of majority of pre-op pain.  
The final diagnosis of "large recurrent L4-5 and bulging S1 
disc with compression of the nerve roots mainly on the left 
side and foraminal stenosis."  

VA examination report dated January 1987, noted complaint of 
continued extreme low back pain and left hip pain sine 
surgery.  The examiner further noted that physical 
examination was difficult due to reported pain, and appellant 
was walking with a cane and under instructions from physician 
not to bend.  The appellant was found to have severe 
limitation of motion, positive straight leg raises at 30 
degrees on the left, and reduced ankle jerk on the left.

By rating decision dated May 1987, the RO awarded a temporary 
total convalescence evaluation for the appellant's service-
connected lumbar spine disability under the provisions of 
38 C.F.R. § 4.30, from date of hospital admission, December 
8, 1986, through January 31, 1987.  The pre-hospitalization 
disability evaluation of 40 percent was again in effect from 
February 1, 1987.

VA outpatient treatment records dated January 1988 show 
complaint of continued back pain.  The physician noted that 
although appellant had extensive medical history, they could 
not seem to obtain medical records.  Therefore he was 
scheduled for admission for complete evaluation in order to 
rule out recurrent herniated disc pulposus.

VA hospital report for admission from February 2 - 9, 1988, 
shows appellant admitted for evaluation of continued 
complaints of low back and leg pain.  He was noted to 
ambulate with a cane, in moderate distress.  There was 
moderate tenderness at the lumbar region of back.  Strength 
was normal bilaterally in all muscle groups and extremities.  
Deep tendon reflexes were 2 plus in the patellar and the 
Achilles bilaterally.  No straight leg raising was 
appreciated bilaterally.  Sensory exam revealed no sensory 
level.  He was admitted with diagnosis of chronic low back 
pain and questionable evidence of instability of fusion.  On 
the second day of hospitalization the appellant requested a 
pass home due to family tragedy.  He was to return on 
February 8, 1988.  On February 9, 1988 he had not returned 
and was irregularly discharged

The appellant was subsequently readmitted to the VA hospital 
on February 9, 1988 for approximately 10 days.  The hospital 
summary report shows admission for purpose of full evaluation 
of his back condition, to include neurosurgery, orthopedics, 
neurologist and electromyelographer.  EMG and nerve 
conduction studies were normal.  Orthopedic evaluation 
revealed findings compatible with mechanical low back pain 
but found no evidence of a true organic component to the low 
back pain.  Psychological profile revealed extremely high 
scores in areas of somatization.  MRI showed thecal sac 
displaced by some mass and scar at L5-S1 on the left.  CT 
scan also showed evidence of scar tissue and possible 
foraminal stenosis on the left side.  Thereafter the 
appellant was physically examined again but no evidence of 
severe mechanical limitation was noted.  The final diagnosis 
was:  chronic mechanical low back pain - failed back syndrome 
with low back and bilateral lower extremity pain.

By written statement dated February 1988, the appellant 
submitted a claim for secondary service connection for 
headaches, stomach ulcers, chronic depression and "sexual 
function + fertility".

Private hospital summary report, dated March 1989, from the 
Doctor's Hospital of Jefferson, indicated that the appellant 
presented in severe pain and was admitted for evaluation and 
treatment.  He subsequently underwent surgical foraminotomy 
with removal of portion of bone at L5-S1 and posterior lumbar 
interbody fusion at L4-5 and L5-S1.  At discharge, he was 
instructed to wear a knightshirt type back brace upon rising.  
He was also instructed to gradually increase his walking 
distance.  He was discharged home on medication for pain.  It 
was further noted that it would take at least a year for the 
bone growth to develop and perform a solid fusion; during 
this period he was to be considered totally disabled from any 
type of work.  The appellant's treating physician, John D. 
Jackson, M.D., further stated in conclusion that "he should 
have a 50% permanent partial disability of the body as a 
whole as a result of the previous posterior lumbar interbody 
fusion at L4-5 and L5-S1 with the posterior wire 
stabilization of L4 to S1.  ..."  

Written statements from Jack Sartin, M.D. of the Clarksdale 
Surgical Clinic, dated March 1989, noted that in addition to 
the appellant's recent hospitalization and surgery at 
Doctors, he had been hospitalized on three occasions in 1988 
at the "NWMRMC": August 10 - 21, 1988; August 27 - 
September 3, 1988; October 12 - 17, 1988.  Dr. Sartin further 
opined that the appellant had been totally disabled for 
several years and unable to work for some time.  

A medical statement from a VA physician, E. L. Cashion, M.D., 
dated March 1989, indicated that the appellant had been 
totaled disabled since 1983 due to his back disability which 
was manifest by persistent left sciatic neuropathy, marked 
muscle spasm in his back, and absent ankle joints, with no 
relief of symptoms, even with medications.  Furthermore, the 
recovery time for the March 1989 surgery would be six months.

The appellant presented testimony at a personal hearing 
conducted in June 1989 at the RO, to the effect, that an 
extension of the temporary total rating following the 
December 1986 surgery and hospitalization was warranted 
because he was told it would take six months to totally 
recuperate and, actually, he never did recover and had to 
have subsequent surgery in 1989.  As to his alleged 
headaches, he testified that he had suffered from a constant 
hatband-like ring around his head since the initial back 
surgery in service in 1983.  He also suffered from a non-
throbbing type tension in the back of his head.  These 
headaches were incapacitating at times.  As to the claim for 
stomach ulcers, the appellant testified that he had been 
taking Motrin for approximately five years and he believed 
that he had developed ulcers as a result thereof; however, he 
had not been medically diagnosed with this condition.  As to 
the claim for depression, the appellant believed his constant 
back and leg pain had caused him to develop depression.  As 
to his claim for sexual dysfunction, he explained that he had 
extreme pain in the groin area, specifically the testicles as 
well as inability to maintain an erection.  

The appellant further testified in June 1989, as to the 
current severity of his lower back disability that he wore a 
full back brace constantly when not in bed.  He also used a 
cane to walk at all times.  

VA orthopedic examination report dated October 1989, noted 
complaint of continuous back pain, radiating into both legs, 
and hip pain.  He was out of medications currently, but had 
previously taken Valium, Tylox or Percocet.  Physical 
examination revealed an antalgic gait pattern on the left.  
He wore a lumbar brace and reportedly was under doctor's 
orders not to remove it while up.  Range of motion was 
measured with the brace with findings of 40 degrees of 
flexion and 0 degrees of extension.  Further findings 
included bilateral paravertebral muscle spasm, marked 
generalized tenderness to palpation of the lumbar region.  
Straight leg raising was positive at 45 degrees on the right 
and at 30 degrees on the left.  Heel and toe walk was 
performed satisfactorily.  He could squat 3/4s of way down 
and arise again.  Quadriceps and calves were equal 
bilaterally.  Reflexes were intact in both legs.  There was 
some decreased sensation to pinprick over both legs and feet.  
Strength testing of the quadriceps and extensor hallucis 
longus of the legs revealed giving way secondary to 
complaints of back pain.  The final diagnostic impression 
was:  chronic low back and left hip pain; postoperative 
laminectomy L4-S1 with excision of herniated nucleus 
pulposus; postoperative posterior lumbar interbody fusion 
times two.

In March 1990, the appellant was referred by VA examiner for 
upper GI series.  Report from private medical provider, dated 
March 1990, indicated no evidence of ulcer was identified.

The veteran was also afforded a VA psychiatric examination in 
early March 1990.  The appellant complained of terrible sleep 
due to back pain.  He lived with his parents and had not been 
employed since his discharge from service in 1983.  He 
described no significant psychiatric limitations of his usual 
activities.  Mental status evaluation was normal.  The 
appellant's mood was cheerful, affect was appropriate.  He 
denied any psychiatric symptoms.  Memory, judgment, 
abstracting ability, and insight were "good".  The examiner 
concluded that although the request referred to the appellant 
having chronic depression "he gives no history of symptoms 
suggestive of psychiatric disorder."  The diagnosis was:  no 
diagnosis on Axis I or Axis II.

A VA genitourinary (GU) consultation report, dated March 
1990, noted that the appellant's main GU complaint was 
urgency but he also complained of complete inability to 
obtain an erection.  The diagnostic impression was:  1) 
urinary urgency, rule out Dchusen Hyperflexion; and 2) 
impotence.

A VA psychological evaluation report, dated April 1990, 
indicated that the appellant was seen regarding complaint of 
sexual dysfunction.  He reported a two year history of 
difficulty in obtaining erections along with some pain and 
numbness in penis.  The appellant believed his sex 
dysfunction was caused by his multiple back surgeries.  The 
examiner noted that the appellant's back pain was well 
documented; however, his overall constellation of symptoms 
(back pain, headaches, photophobia, ringing in his ears, pain 
and numbness in penis and 0% erectile capacity) were unusual.  
It could not be ruled out that the appellant's current 
medication use pattern might play a role in exacerbation of 
these symptoms.  The examiner felt it might be warranted to 
evaluate the appellant's actual level of medication 
adherence, particularly in light of his perception of 
moderate alcohol use when actual consumption appeared 
somewhat heavy.  The examiner further opined that "[t]he 
nature of the relationship between his back pain and erectile 
capacity per se is unclear.  In order to evaluate the 
patient's specific erectile capacity, sleep laboratory 
testing or laboratory evaluation of physiological arousal to 
stimuli may be appropriate."  The appellant was again noted 
to have no clinical levels of depression.

The appellant was also afforded VA orthopedic and neurologic 
examinations in March 1990, to determine the current severity 
of his service-connected low back disability.  The orthopedic 
examiner recorded that the appellant walked with a stiff left 
limp but did have strength to get on toes and heels.  Lumbar 
spine motion was measured at 35° flexion, no extension, 25° 
lateral bending bilaterally, and 15° rotation.  Knee jerks 
were 2 plus and ankle jerks were 1 plus.  There was no 
significant atrophy.  There was marked tenderness.  X-rays 
were reviewed.  The impression was:  traumatic osteoarthritis 
of the spine following laminectomies, internal fixation and 
bone graphs with paresthesias; especially the left lower 
extremity, compatible with stenosis.  The examiner further 
commented on the surprising lack of muscular atrophy.

VA neurological examination report dated March 1990, noted 
complaint of constant low-grade pain in lower back with 
occasional radiation into legs.  He also complained of 
headaches that were always present.  Motor examination was 
essentially normal; deep tendon reflexes were preserved and 
equal including both knee jerks and both ankle jerks.  
Neurological examination was essentially normal.  sensory 
examination revealed some decrease in pain and temperature 
perception mainly over S-1 and perhaps some of the L-5 
dermatomes on both sides.  The final impression was:  Mild 
neurologic deficits, mainly sensory as described.  He had 
muscle contraction headaches and back pain in addition.

Following the Board's Remand in August 1992, the appellant 
was afforded further VA examinations.  The VA general medical 
examination report dated March 1993, noted a history of 
headaches.  Diagnoses included:  history of headaches; 
dyspepsia, etiology unknown; and referral to the specific 
orthopedic and urology exam reports for further information.  

The VA urology examination report, dated March 1993, 
indicated that he had no urinary symptoms but desired to know 
whether his problems with impotence were reversible.  
Physical examination revealed no abnormality.  The examiner 
opined that "his impotence problem is probably 
psychological, but neurologic deficit can not be excluded."  
He was scheduled with follow-up appointment in the urology 
clinic.

VA orthopedic examination report dated March 1993 noted 
complaint of back pain radiation into legs and hip pain.  He 
was not currently taking any medications for his back.  The 
examiner observed the appellant to move somewhat slowly but 
otherwise with a satisfactory gait pattern.  He stood erect.  
No definite spasm was noted but there was tenderness to 
palpation in the left lower lumbar and left buttocks region.  
This was said to reproduce the left "hip" pain.  There was 
no tenderness to palpation over the greater trochanter of the 
left hip.  Range of motion of the lumbar spine was measured 
at 65° flexion and 15° extension with complaint of back pain 
on extremes of motion.  He was able to squat and arise with 
support.  Reflexes were equal bilaterally.  There was 
decreased sensation to pin prick over the L5 and S1 dermatome 
distribution of the left foot.  The impression was chronic 
lumbar syndrome - postoperative times three.  The examiner 
further commented that what the appellant described as "hip 
pain" actually appeared to be tenderness over the sciatic 
nerve and left buttocks related to the prior back problems.

VA neurological examination report dated June 1998, noted 
complaints of back pain and impotence.  Cranial nerves were 
grossly normal; motor examination was also essentially 
normal.  Sensory examination was also intact.  Coordination, 
gait, station, and Romberg were normal.  He had normal 
straight leg raising tests.  He was noted to move somewhat 
cautiously and tended to guard his back somewhat.  The 
diagnostic impression was no significant neurological 
deficits.  The examiner specifically opined that "[t]here 
are no neurological abnormalities that could explain his 
impotence."

VA psychological evaluation report dated June 1993, noted 
that the previously recommended diagnostic testing had, to 
date, still not been accomplished as to the possible etiology 
of the appellant's sexual dysfunction.  The examiner again 
recommended a NPT (nocturnal penile tumescence) study during 
sleep.  The examiner also commented that results of 
psychological testing revealed a depression score consistent 
with clinically significant depression; however, a diagnosis 
was not made.  The examiner concluded that the appellant met 
the criteria for diagnosis of male erectile disorder.  He 
apparently also had orgasmic dysfunction.  

In May 1994, the appellant was afforded a VA NPT study for 
two consecutive nights; the conclusion was a normal study.

By rating decision of February 1995, the RO continued the 
denial of secondary service connection for a sexual 
dysfunction, as well as entitlement to an increased 
evaluation for the service-connected back disability.

Subsequent to the Board's Remand dated January 1997, the RO 
requested the appellant, by letter dated March 1997, to 
provide additional information pertaining to medical 
treatment received during the period from February 1987 
through February 1988.  The appellant did not respond.  In 
addition, the appellant failed to report for VA medical 
examinations originally scheduled in March 1987, then 
rescheduled in August 1987, and again in September 1987.

Following another Remand dated January 1998, the RO requested 
the appellant, by letter dated February 1998 (and addressed 
to same address in Brandon, Mississippi, as the RO's January 
1997 letter), to submit written clarification of his intent 
with regard to a request for a personal hearing.  The 
appellant responded, in writing, in April 1998.  He also 
submitted an additional written statement as to the severity 
of his disabilities and his perceived inability to function 
in society as others do.  He did not indicate in this 
correspondence that he was no longer at the Brandon address 
or that he had a new address.

In a letter dated September 1998, the appellant's accredited 
representative indicated that the appellant had been recently 
hospitalized in Dallas, Texas in June 1998.  He had also 
received treatment from several different physicians in June 
and August 1998 while in Texas, and from Dr. John Jackson in 
New Orleans in July 1998.  The letter further indicated that 
the local representative was attempting to obtain these 
medical records.  The letter also indicated that the 
appellant had been unable to report for previously scheduled 
examinations because they were sent to an "old address".  

In a written statement received in October 1998, the 
appellant requested a new hearing date before a traveling 
member of the Board, and indicated that his home had recently 
been destroyed by fire.  He also submitted a letter from the 
local Fire Chief, dated June 1998, that indicated the 
residence where the appellant had been living in Bolton, 
Mississippi had been destroyed by fire on June 20, 1998.

The case was again remanded by the Board in January 1999 for 
scheduling of a personal hearing before a traveling member of 
the Board.  By letter dated April 1999 (and addressed to the 
Bolton address allegedly destroyed by fire), the RO informed 
the appellant that the hearing he had requested had been 
scheduled for June 1999.

In June 1999, on the scheduled date, the appellant appeared 
at the RO and presented testimony at a personal hearing held 
before the undersigned Member of the Board.  He indicated he 
could not remember whether he had ever attempted to return to 
work during the period from 1986 to 1989; in fact, he 
admitted he could not really recall anything from that 
period.  He complained of pain in his back, legs, shoulders, 
arms, neck and "everywhere".  He experienced numbness in 
his right leg occasionally, and specifically when driving.  
He spent his day usually on the floor watching TV.  He had 
difficulty with bowel incontinence and urinary hesitancy.  He 
suffered with a constant headache for which he took Tylenol 
and Ibuprofen.  He was not currently taking anti-inflammatory 
or muscle relaxer.  He had been told by a doctor that he had 
some type of kidney or liver reaction due to his medications.  
He saw a lady every six months for his depression and took 
some kind of medication.  Sometimes he would get emotional 
and cry a little.  He had seven kids, ranging in age from 19 
to 9, and some in college, that he could not help.  He 
thought he had been hospitalized on a psychiatric ward but 
could not remember when or where.  

The appellant further testified as to the sexual dysfunction 
claim, that it had been 4 to 5 years since he had intercourse 
and he was not currently receiving any treatment.  

The appellant also testified as to his employment history 
that he had worked for a security agency the year before.  He 
had also worked as a transportation officer for a county 
correctional department.  In either 1994 or 1995 he had been 
employed at a correctional facility which job was terminated 
because of a positive drug test for cocaine following a 
vehicular accident.  He admitted that he had used many 
different illegal drugs, but that was when he was younger.  
He did not use drugs now.  

With regard to the claim for extension of Paragraph 30 
benefits, it is noted that the appellant's representative at 
the June 1999 hearing argued that since the convalescence 
period for most back surgeries was six weeks minimum, the 
appellant should be granted an extension of Paragraph 30 
benefits for at least one month beyond January 31, 1987.  

The appellant's VA Vocational Rehabilitation (Voc Rehab) 
folder has also been associated with the claims folder.  
Review of the information contained in the Voc Rehab revealed 
that the appellant initially entered the VA's Voc Rehab 
program in 1985.  Notes of the Voc Rehab counselor indicate 
that the appellant was judged to be functioning above average 
intellectually and it was felt he would have no problems 
academically pursuing a bachelors degree in agriculture 
business at a local state university.  However, the appellant 
was subsequently placed in "Interrupted" status due to 
unsatisfactory progress; records from the educational 
institution indicated the appellant had received a failing 
grade in 6 of his 7 classes.

He was accepted back into the VA Voc Rehab in 1986; however, 
in February he was complaining of hip and shoulder pain 
(wearing a sling) and in late February he indicated that he 
had missed several weeks of classes due to the "flu".  His 
report card for Spring semester 1986, showed failing grades 
in all 4 of his classes.  In February 1987 he was 
discontinued from the Voc Rehab program due to the fact he 
had dropped out of school and made no plans for re-entry.

In January 1990 the appellant again entered the VA Voc Rehab 
program with an agreed plan to pursue a bachelors degree in 
business at a different college.  The counselor noted that 
the appellant was in the "bright normal" range and could 
handle the business curriculum.  However, additional 
information of record shows that the appellant only attended 
the first day of class on August 29, 1990; thereafter, he was 
arrested on approximately September 5, 1990 by the County 
Drug Unit for transfer of a controlled substance.  He was 
again discontinued from the VA Voc Rehab program, effective 
November, 1990.  Since that date, the appellant had initiated 
reopening his Voc Rehab training in 1993 and 1994; the file 
was subsequently closed out each time for the appellant's 
failure to report for scheduled counseling sessions.

II.  Legal analysis

A.  Secondary service connection for headaches

The Board concedes that the appellant has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the appellant's claim.

Although the appellant's service medical records have not 
been associated with the claims folder, there is a medical 
summary of in-service treatment, dated June 1983, and signed 
by the Commandant of the United States Marine Corps.  The 
Board notes that this letter refers to complaints of 
increased back and hip pain and headache following a 
myelogram in August 1982.  The medical summary then states 
that "[t]his persisted over time but did improve."  It is 
not clear as to whether this statement referred to headache 
as well as back pain as there is no further reference to 
headaches in the June 1983 medical summary.  However, it is 
also noted that complaint of persistent headache was 
described in the VA examination report dated November 1983, 
and consistently thereafter in both VA and private medical 
records to the present time.  Further review of these records 
revealed no medical evidence of diagnosis or possible 
etiology for many years.  However, in the VA neurology 
examination report dated March 1990, the appellant was 
diagnosed to have "muscle contraction headaches".  

The Board concludes that the evidence of record warrants a 
grant of service connection for headaches.  While it is 
somewhat unclear whether the appellant's headaches are truly 
secondary to his service-connected back disorder, the record 
shows the presence of persistent headache in service and 
continuity of symptomatology thereafter.  Thus, service 
connection for muscle contraction headaches is granted.

B.  Secondary service connection for stomach ulcer, loss of 
use of creative organ, and depression

The legal criteria for award of service connection are set 
forth above.  However, the initial question that must be 
answered as to these claims, however, is whether the 
appellant has presented well-grounded claims for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that each of his claims is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

In cases of secondary service connection, medical evidence is 
also required to establish a link between the claimed 
disability and the service-connected disability.  See Jones 
v. Brown, 7 Vet. App. 134 (1994) (claim for secondary service 
connection for glaucoma is not well grounded where the only 
evidence in support of the claim is appellant's unsupported 
lay testimony).  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Competent medical evidence is also 
required to satisfy the medical etiology or medical diagnosis 
issues in secondary service connection claims.  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the United States Court of Appeals for 
Veterans Claims (Court) has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply, 
a claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Id.

With regard to each of these claims the Board finds after 
review of the evidentiary record, that the appellant has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for stomach ulcer, loss of use of creative organ 
(claimed as sexual dysfunction and impotence) and depression 
as secondary to his service-connected lumbar spine 
disability, are well grounded.  Specifically, the Board finds 
that the appellant has failed to present credible medical 
evidence of current diagnosis of a stomach ulcer.  Likewise, 
there is no medical diagnosis of depression of record.  It is 
noted that while one of the appellant's scores on 
psychological testing in June 1993 was consistent with 
clinically significant depression, the psychological examiner 
did not diagnose depression.  Rather the only diagnosis made 
was male erectile disorder.

Indeed, the only evidence that the appellant suffers from 
current stomach ulcer and/or depression which is related to 
service or to a service-connected disability is the 
appellant's own lay statements, including testimony presented 
before a Hearing Officer at the RO in June 1989, and before 
the undersigned Member of the Board in June 1999.  However, 
the Court has clearly stated that where, as in this case, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  The 
record does not indicate that the appellant possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a stomach ulcer or 
depression.  Therefore, his lay statements cannot serve as a 
sufficient predicate upon which to find his claims for 
service connection well grounded.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

With regard to the claim for secondary service connection for 
loss of use of a creative organ (claimed as sexual 
dysfunction and impotence) the Board acknowledges that the 
appellant has satisfied the first requirement of a well-
grounded claim.  That is, he has presented medical evidence 
of current disability.  Specifically, the Board notes that 
the VA psychological examination report dated June 1993, 
contained a diagnosis of male erectile disorder.  However, 
careful review of that medical report, as well as the 
additional medical evidence of record, revealed no clinical 
or medical opinion of a link between the appellant's current 
diagnosed male erectile disorder and his prior service or his 
service-connected lumbar spine disorder.  It is noted that 
the appellant had a normal NPT study in May 1994, and that 
the VA neurological examiner in June 1993, specifically 
opined that "[t]here are no neurological abnormalities that 
could explain his impotence."  Thus, the only evidence of a 
link between the claimed disorder and the appellant's 
service-connected back disability is the appellant's own lay 
statements.  Such evidence is not legally sufficient to well 
ground this claim.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claims for secondary service 
connection for a stomach ulcer, loss of use of creative organ 
(claimed as sexual dysfunction and impotence) and depression, 
the Board can only conclude that the appellant has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.

C.  Increased evaluation for lumbar spine disability

Disability evaluations are determined by comparing the 
appellant's present symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the appellant's entire medical history in 
accordance with 38 C.F.R. 4.1 (1998) and Peyton v. Derwinski, 
1 Vet.App. 282 (1991).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. 4.2, 4.10 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 4.7 
(1998).  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. 4.2, 4.6 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. 4.40 (1998).  See also DeLuca v. Brown, 
8 Vet.App. 202 (1995).  In making its determination in this 
case, the Board has carefully considered the claim in light 
of the provisions of 38 C.F.R. 4.40 (1998) and DeLuca.

The appellant is currently assigned a 40 percent evaluation 
for status postoperative laminectomy L4-S1, with excision 
HNP, residuals, neuritis, and narrowing of L5-S1 interspace.  
The appellant has claimed that a higher evaluation is 
warranted.  The criteria for evaluation of disabilities of 
the spine are set forth in Diagnostic Codes 5285-5295.  38 
C.F.R. § 4.71a (1998).

Diagnostic Code 5292 provides disability evaluations based on 
objective evidence of limitation of motion of the lumbar 
spine which is slight (10 percent disabling), moderate (20 
percent disabling), and severe (40 percent disabling).  
38 C.F.R. § 4.71a, Code 5292 (1998).

Diagnostic Code 5295 provides the criteria for evaluation of 
lumbosacral strain, and provides an evaluation of 10 percent 
based on objective evidence of characteristic pain on motion.  
Where the objective evidence shows muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in a standing position, a 20 percent evaluation is 
appropriate.  An evaluation of 40 percent is provided where 
the lumbosacral strain is shown to be severe, with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295 (1998).

Diagnostic Code 5293 provides disability evaluations for 
intervertebral disc syndrome, based on objective evidence of 
symptomatology as follows: post-operative, cured 
(noncompensable); mild (10 percent disabling); moderate, with 
recurring attacks (20 percent disabling); severe, recurring 
attacks with intermittent relief (40 percent disabling); and 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (60 percent disabling).  38 C.F.R. 
§ 4.71a, Code 5293 (1998).

Initially, the Board the finds that the appellant is 
currently assigned the highest rating available under the 
rating criteria of both Diagnostic Code 5295 for lumbosacral 
strain and Diagnostic Code 5292 for limitation of motion of 
the lumbar spine.  The Board further notes that a separate 
rating is not warranted for the veteran's diagnosed 
osteoarthritis as this is a specific manifestation for the 40 
percent rating.  38 C.F.R. § 4.71a, Codes 5292, 5295 (1998).

The Board has given careful consideration to the rating 
criteria for assignment of a 60 percent rating under 
Diagnostic Code 5293.  However, in light of the findings of 
the most recent VA examinations in 1993, the Board finds that 
the appellant's symptoms are more analogous to the criteria 
for a 40 percent rating than the higher 60 percent rating 
under this diagnostic code.  Specifically, the Board notes 
that the orthopedic examiner noted the appellant was not 
taking any medications for his back at that time.  He was 
also observed to stand erect and walk with a satisfactory 
gait pattern.  Furthermore, no definite spasm was noted.  The 
Board further notes that the neurology examiner's diagnostic 
impression was that the appellant had no significant 
neurological deficits.

In addition, according to the schedular criteria, an 
evaluation in excess of 40 percent disabling is only 
warranted in the presence of ankylosis of the lumbar spine, 
under Diagnostic Codes 5286 and 5289, or residuals of 
vertebra fracture, under Diagnostic Code 5285.  In this case, 
the medical evidence does not document the presence of 
ankylosis or fractured vertebra in the lumbar spine.  
Therefore, the present evaluation of 40 percent disabling is 
the highest rating allowable under the diagnostic criteria 
which pertain to the veteran's low back disability.

As the Schedule does not provide criteria for an evaluation 
in excess of 40 percent disabling for a disability of the 
lumbar spine, the Board has considered the assignment of a 
higher evaluation on an extra-schedular basis, based on the 
provisions of 38 C.F.R. 3.321(b) (1998).  Upon historical 
review of the veteran's clinical history, the Board finds no 
basis for assignment of an extraschedular rating.  The 
evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Specifically, there has 
not been a demonstration of marked interference with 
employment attributable solely to the service-connected 
lumbar spine disorder or frequent periods of hospitalization 
due to that disorder so as to render impractical the 
application of the regular schedular criteria.  The Board 
notes that the appellant testified in June 1999 as to several 
recent jobs he had held.  Although employment was 
involuntarily terminated, the evidence indicates it was due 
to reasons other than his service-connected back disability.  
In this regard the Board notes the appellant's arrest in 1990 
for illicit drug transfer as well as his admitted job 
termination due to positive urine test for cocaine in either 
1994 or 1995.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 40 percent disabling. Accordingly, 
the appellant's claim is denied.

D.  Extension of temporary total convalescent rating beyond 
January 31, 1987

The Board concedes that the appellant has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the appellant's claim.

The veteran has claimed that an additional extension of his 
temporary total evaluation beyond January 31, 1987, is 
warranted as he was not discharged from follow-up visits with 
the neurosurgeon until July 1987.

According to 38 C.F.R. § 4.30 (1998), following discharge 
from a hospital, a total (100 percent) rating will be 
assigned from the date of hospital admission and continued 1, 
2, or 3 months from the first day of the month following 
hospital discharge when it is shown that treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more. 38 C.F.R. § 4.30(a)(1), (2), and (3) (1998).

The total rating under 38 C.F.R. § 4.30 may be extended for 
1, 2, or 3 months beyond the initial 3 months under this 
section for any of the above listed conditions. See 38 C.F.R. 
§ 4.30(b)(1) (1998).

There is also provision for additional extension of the 
temporary 100 percent rating for 1 or more months up to 6 
months beyond the initial 6 month period for conditions 
listed in subsections (2) and (3) with approval of the 
Adjudication Officer. See 38 C.F.R. § 4.30(b)(2) (1998).

It is further noted that the effective date for the payment 
of monetary benefits based on increased award of compensation 
under 38 C.F.R. § 4.30 may not be made for any period before 
the first day of the calendar month following the month in 
which the award became effective. 38 C.F.R. § 3.31 (1998).

The appellant was admitted on December 8, 1986, to Doctors 
Hospital of Jefferson.  The hospital summary report noted 
that on December 10, 1986, the appellant underwent bilateral 
L4-5 and L5-S1 diskectomy, posterior lumbar interbody fusion 
with bone implants into both disc spaces and wire 
stabilization.  He was discharged on December 18, 1986, to be 
followed on an outpatient basis.  At discharge, he reported 
relief of majority of his pre-operative pain.  

By rating decision dated May 1987, the RO assigned a 
temporary total rating based on required convalescence under 
38 C.F.R. § 4.30 from December 8, 1986 (with payment to 
commence January 1, 1987) to continue until February 1, 1987.  
The appellant submitted written notice of disagreement in 
February  1988, alleging that he continued to see Dr. J. 
Jackson for outpatient treatment from January 1987 to July 
1987.  The RO made several contemporaneous attempts to obtain 
these medical records, both from the medical provider and the 
appellant, himself.  In June 1989, a letter was received from 
Dr. Jack Sartin, dated March 1989, which indicated the 
appellant had recently been seen again by Dr. John Jackson, a 
neurosurgeon, who had performed additional back surgery.

It is further noted that the need for submission of Dr. 
Jackson's medical records from 1986 to the present was 
discussed during the personal hearing conducted in June 1989.  
The RO subsequently again requested such records from the 
veteran by letter dated September 1989.  And again in March 
1997, following the Board's January 1997 Remand.  However, to 
date the appellant has never responded to these requests.  In 
addition, at the recent hearing before the undersigned in 
June 1999, the appellant's representative requested that an 
extension be granted on the assumption that most back 
surgeries require at least a six week convalescence period.

As noted above, the maximum period for a temporary total 
(100%) rating under 38 C.F.R. § 4.30 is twelve months.  The 
veteran was assigned a 100% rating under paragraph 4.30 for a 
period of 1 month.  Thus, there is potential entitlement to 
extension of the temporary total rating for an additional 11 
months under 38 C.F.R. § 4.30.

However, the Board finds that the evidence of record does not 
warrant an extension beyond January 31, 1987, based on 
surgery performed on December 10, 1986.  The January 1987 VA 
examination report revealed no evidence of the necessity for 
convalescence; nor objective evidence of severe postoperative 
residuals such as described in 38 C.F.R. § 4.30(a)(2); nor is 
there any medical evidence of immobilized major joint or 
necessity for body cast, incapacity for weight bearing, or 
confinement either to a wheelchair or his house as a result 
of postoperative residuals of said surgery.  Thus, the Board 
finds that entitlement to an extension beyond January 31, 
1987, is not warranted.

Therefore, the veteran's claim for entitlement to an 
extension beyond January 31, 1987, for a total disability 
rating under the provisions of 38 C.F.R. § 4.30 must be 
denied.


ORDER

Service connection for muscle contraction headaches is 
granted.

Service connection for stomach ulcer, loss of use of creative 
organ (claimed as sexual dysfunction and impotence) and 
depression as secondary to a service-connected lumbar spine 
disability, is denied.

Extension of a temporary total rating beyond February 1, 
1987, is denied under the provisions of 38 C.F.R. § 4.30, for 
convalescence following surgery on December 10, 1986.


REMAND

As noted in the Introduction to the above decision, the Board 
regrettably finds that the issue of entitlement to a total 
rating based on individual unemployability (TRIU) must again 
be remanded to the RO.  In the Board's January 1992 Remand 
the RO was directed to adjudicate this issue.  Subsequently, 
the RO denied a TRIU by rating decision dated February 1995; 
and the appellant's representative by VA Form 1-646, dated 
June 1995, submitted written notice of disagreement.  

The Board finds that the written statement of the appellant's 
representative, dated June 1995, satisfies the regulatory 
requirements for a timely notice of disagreement.  Therefore, 
since a Statement of the Case has never been issued, the 
Board must remand this issue to provide the appellant due 
process of law and an opportunity to complete his appeal of 
this issue by submission of a substantive appeal.

Furthermore, it is noted that service connection has now been 
awarded for an additional disability - a headache disorder.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should readjudicate the issue of 
entitlement to a TRIU in light of the 
award of service connection for an 
additional disability.  Thereafter, if 
the issue remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



           
     C. P. RUSSELL
     Member, Board of Veterans' Appeals



 


